     3:18-cv-03118-JFA         Date Filed 04/27/21     Entry Number 237         Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Brian Bowen, II,                              )        Civil Action No. 3:18-cv-03118-JFA
                                              )
                                   Plaintiff, )
                                              )
              vs.                             )         DEFENDANT CHRISTOPHER
                                              )          RIVERS’S MOTION FOR A
Adidas America, Inc.; James Gatto; Merl       )        PROTECTIVE ORDER ON NON-
Code; Christian Dawkins; Munish Sood;         )       PARTY SUBPOENAS TO BANK OF
Thomas Gassnola; and Christopher Rivers,      )       AMERICA, N.A. AND BANK OF THE
                                              )                   WEST
                               Defendants. )
                                              )

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Defendant Christopher

Rivers respectfully moves this Court for a Protective Order prohibiting, or alternatively, limiting

the scope of the discovery sought in Plaintiff Brian Bowen, II’s non-party subpoenas to Bank of

America, N.A. and Bank of the West (the “Subpoenas”).1 Good cause exists to grant this Motion

because the Subpoenas, which demand the production of all account statements for an 11-year

period related to all bank accounts held by Mr. Rivers or his alleged company, In Your Eye Sports,

Inc. are overly broad, seek irrelevant information, and constitute a fishing expedition that is an

unwarranted invasion of privacy on Mr. Rivers.

                                RELEVANT BACKGROUND

       On April 14, 2021, Plaintiff Brian Bowen II (“Plaintiff” or “Bowen Jr.”) served three non-

party subpoenas requesting bank records relating to accounts allegedly maintained by Mr. Rivers

and/or Mr. Rivers’s alleged company, In Your Eye Sports, Inc. One of the subpoenas was directed

to Bank of America, N.A. and the other two subpoenas were directed to Bank of the West. (See


1
 Counsel for Mr. Rivers met and conferred with counsel for Bowen Jr. to discuss the scope of the
Subpoenas but has not been able to resolve the dispute that is the subject of this Motion.


                                                  1
      3:18-cv-03118-JFA        Date Filed 04/27/21     Entry Number 237         Page 2 of 9




Exhibits A-C.)2 Specifically, the Bank of America subpoena requests: (1) copies of all account

statements for all accounts held by Mr. Rivers and (2) copies of all account statements for Account

No. XXXXXXXX5390 and Account No. XXXXXX8063. Similarly, the Bank of the West

Subpoenas request: (1) copies of all account statements for all accounts held by Mr. Rivers and

In Your Eye Sports, Inc. and (2) copies of all account statements for Account Numbers XXX-

XXX-835, XXX-XXX-442, and XXX-XXX-320. In addition, all three of the Subpoenas request

account statements from August 31, 2009, through January 1, 2020, and state that for the purposes

of the requests contained therein, the banks “may produce monthly account statements that reflect

all deposits, withdrawals, and ACH transfers or wire transfers made into the responsive accounts.”

(Exhibits A-C, at 6.)

       As set forth in detail below, the Subpoenas impose an undue burden on Mr. Rivers for the

following reasons:

    (1) The Subpoenas are not limited to the subject matter relevant to the underlying action, and
        instead seek all bank records from accounts held by Mr. Rivers and his alleged company,
        In Your Eye Sports, Inc., with no limitation;

    (2) The Subpoenas are not limited to a reasonable date scope and instead seek all bank records
        for an eleven-year period from 2009-2020, even though Plaintiff’s Amended Complaint
        contends that the alleged conspiracy began “as early as 2014,” and that he was injured in
        September 2017 when he claims to have been declared ineligible by the University of
        Louisville (Am. Compl. ¶¶ 232, 286); and

    (3) The Subpoenas constitute an unwarranted fishing expedition, which the Fourth Circuit has
        repeatedly found to be improper under the Federal Rules.

As such, the Court should grant this Motion and issue an order prohibiting Plaintiff from seeking

the documents requested in the Subpoenas, or alternatively, require Plaintiff to reissue the



2
 The two subpoenas served on Bank of the West are identical except that one was directed to the
Bank of the West Legal Processing Department located at 13505 California Street, Omaha, NE
68154 and the other was directed to Bank of the West located at 180 Montgomery Street, San
Francisco, CA 94104. (See Exhibits B and C respectively.)
                                                2
      3:18-cv-03118-JFA         Date Filed 04/27/21       Entry Number 237        Page 3 of 9




Subpoenas with requests that are more limited in scope and more narrowly tailored to request

information related to the subject matter of this litigation.

                                      LEGAL ARGUMENT

       Federal Rule of Civil Procedure 26(c) permits a court to issue a protective order to protect

a party or non-party from “annoyance, embarrassment, oppression, or undue burden or expense,”

regardless of whether the moving party is seeking to prevent the disclosure of information by a

nonparty. Kappel v. Garris, 2020 WL 707123, at *2 (D.S.C. Feb. 12, 2020).3 Courts have found

that subpoenas impose an “undue burden” in “situations where the subpoena seeks information

irrelevant to the case,” or where the subpoena is overly broad. Singletary v. Sterling Transport

Co., Inc., 289 F.R.D. 237, 241 (E.D. Va. 2012) (internal quotation marks omitted).

       Subpoenas must impose parameters limiting their scope to evidence relevant in the

underlying litigation, i.e., evidence relevant to the claims and defenses in the case. See In re

Subpoenas for Documents Issued to Thompson McMullan, P.C., 2016 WL 1071016, at *4, 6 (E.D.

Va. Mar. 17, 2016).4 Moreover, a request is overbroad when it contains an unreasonably large

date scope, see Wellin v. Wellin, 2015 WL 5785709, at *29-30 (D.S.C. July 31, 2015), or when it


3
  South Carolina courts and others within the Fourth Circuit have held that even if a party does not
have standing to challenge a third-party subpoena under Rule 45 – i.e., even if the party does not
have a “personal right or privilege” in the information sought – that party nevertheless has standing
to challenge the third-party subpoena by seeking a protective order under Rule 26 standards. See
HDSherer LLC v. Nat. Molecular Testing Corp., 292 F.R.D. 305, 307 (D.S.C. 2013) (finding that
the defendant had “standing to challenge the subpoenas under Rule 26 standards, regardless of
whether [it has] standing to bring a motion to quash under Rule 45”) (internal quotation marks
omitted); Kappel, 2020 WL 707123, at *2 (D.S.C. Feb. 12, 2020 (“[T]he court need not consider
whether [a party has a personal right or privilege in bank records or records held by a CPA] because
[the defendant] seeks, in the alternative, a protective order, and courts generally find that a party
can seek a protective order for a third party subpoena.”); Singletary v. Sterling Transport Co., Inc.,
289 F.R.D. 237, 240 n.2, 241 (E.D. Va. 2012) (collecting cases). Here, Mr. Rivers clearly has
standing to challenge the Subpoenas.
4
 “Relevance is [ ] the foundation for any request for production, regardless of the individual to
whom a request is made.” Cook v. Howard, 484 Fed. Appx. 805, 812 (4th Cir. 2012).
                                                   3
      3:18-cv-03118-JFA        Date Filed 04/27/21       Entry Number 237        Page 4 of 9




“does not limit the [documents] requested to those containing subject matter relevant to the

underlying action.” In re Subpoena Duces Tecum to AOL, LLC, 550 F. Supp. 2d 606, 612 (E.D.

Va. 2008). In particular, South Carolina courts have held that blanket subpoena requests for “all

[] financial records” of a person or entity is overly broad and fails to properly articulate why all

such documents are needed. See Charleston Equities, Inc. v. Winslett, 2018 WL 5778301, at *6

(D.S.C. Jan. 24, 2018) (Anderson, J.) (finding third-party subpoena seeking “all financial records”

and “all income tax returns” of a particular entity to be “overly broad, unduly burdensome, and

not proportional to the needs of this case”).

       Additionally, because Rule 26 standards apply to third-party subpoenas, the Court must

limit the “extent of discovery” if “the burden or expense of the proposed discovery outweighs its

likely benefit, considering the needs of the case, the amount in controversy, the parties’ resources,

the importance of the issues at stake in the action, and the importance of the discovery in resolving

the issues.” Fed. R. Civ. P. 26(b)(2)(C); see also Nix v. Holbrook, 2015 WL 791213, at *1 (D.S.C.

Feb. 25, 2015) (“Normally, in determining good cause, a court will balance the interest of a party

in obtaining the information versus the interest of his opponent in keeping the information

confidential or in not requiring its production.”)

I.     The Subpoenas are Overly Broad Because They Are Not Limited by Subject Matter.

       The Subpoenas served by Plaintiff are overly broad and seek irrelevant information

because they are not limited to the subject matter relevant to the underlying action. Instead the

subpoenas seek “all account statements” reflecting “all deposits, withdrawals, and ACH transfers

or wire transfers made into” accounts held by Mr. Rivers and/or his alleged company, In Your Eye

Sports, Inc., for an 11-year period. See Exhibits A-C.

       Numerous courts within the Fourth Circuit have held that third-party subpoenas making

blanket requests for “all documents” untethered to any specific claim or defense in the litigation
                                                     4
       3:18-cv-03118-JFA        Date Filed 04/27/21     Entry Number 237        Page 5 of 9




are overly broad and, therefore, impose an undue burden. See, e.g., In re Subpoena Duces Tecum

to AOL, 550 F. Supp. 2d at 612 (quashing third-party party subpoena seeking “all emails” from

recipient because subpoena did not “limit the e-mails requested to those containing subject matter

relevant to the underlying action”); Peña v. Burger King Corp., No. 2:12cv248, 2012 WL

12547064, at *2 (E.D. Va. Sept. 21, 2012) (untailored third-party subpoenas were “overbroad, and

could be quashed on th[at] basis alone without addressing relevance”).5 Indeed, this Court has

previously held that blanket subpoena requests for “all[] financial records,” without any additional

detail, “is overly broad and fails to properly articulate why all such documents are needed.”

Winslett, 2018 WL 5778301, at *6 (quashing third-party subpoena seeking “all of the financial

records” for a particular entity).

        This is due in large part to the fact that such blanket requests almost always “include

privileged and personal information unrelated to [] the litigation,” In re Subpoena Duces Tecum to

AOL, 550 F. Supp. 2d at 612, a concern that is particularly acute where, as here, a third-party

subpoena seeks all documents related to any accounts Mr. Rivers may have, without somehow

tying the document requests to the subject matter of the litigation. To avoid this issue, courts

require third-party subpoenas to be “tailored to a particular purpose.” Singletary, 289 F.R.D. at

241.

        Here, each of the Subpoenas uses the same overly broad language without any reference to

the subject matter of this litigation, and “seek “all account statements” reflecting “all deposits,



5
  Other jurisdictions are in accord. See, e.g., Federal Deposit Ins. Corp. v. Mercantile Nat. Bank
of Chicago, 84 F.R.D. 345, 350 (N.D. Ill. 1979) (requiring modification of third-party subpoena
seeking “any and all documents” because the plaintiff failed to demonstrate “any particular nexus
to the issues raised by [the] complaint”); Continental Resources v. PXP Gulf Coast, 2006 WL
980747 at *3 (E.D. La. April 11, 2006) (modifying third-party subpoena upon objection of the
defendant because the scope of the requests in the subpoena went beyond matters relevant to the
claims in the lawsuit).
                                                 5
      3:18-cv-03118-JFA        Date Filed 04/27/21      Entry Number 237        Page 6 of 9




withdrawals, and ACH transfers or wire transfers made into” accounts held by Mr. Rivers and/or

his alleged company, In Your Eye Sports, Inc. The Subpoenas, for example, are not limited to

those that may be used for business, but request the production of all account statements, even

those that may be used for personal or household family expenses. Quite clearly, without being

tailored to subject matter of this case, the Subpoenas could implicate a large number of private and

personal documents that have no relevance whatsoever to this litigation.          Given the sheer

overbreadth of the Subpoenas at issue, Plaintiff should be prohibited, entirely, from seeking the

information requested therein, or at the very least, be ordered to reissue the Subpoenas such that

the scope of the information requested bears some relation to the underlying litigation. See Kappel,

2020 WL 707123, at *5 (granting motion for protective order on third-party subpoena because the

information sought was “irrelevant” to the action).

II.    The Subpoenas are Overly Broad Because They Are Not Limited by A Reasonable
       Date Scope.

       The Subpoenas are also overly broad and seek irrelevant information because they are not

limited to a reasonable date scope and instead seek bank records for an eleven-year period from

2009-2020, when Plaintiff’s own Amended Complaint contends that the alleged conspiracy did

not begin until 2014 and that Plaintiff’s alleged injury occurred on September 27, 2017, the day

he alleges the University of Louisville declared him ineligible to compete in NCAA basketball.

(Am. Compl. ¶ 232, 286.)

       One of the hallmarks of an overly broad subpoena is an unreasonably large date scope

implicating documents that have no relevance whatsoever to the claims or defenses in the

underlying litigation. See, e.g., Wellin, 2015 WL 5785709, at *29-30 (limiting date scope of third-

party subpoenas served on financial institutions with accounts held by the defendant from “2003-




                                                 6
       3:18-cv-03118-JFA        Date Filed 04/27/21       Entry Number 237         Page 7 of 9




present” to “2009-2013”). In determining what a reasonable date scope should be, courts look to,

among other things, the factual allegations underpinning the complaint. Id.

        In examining the factual allegations in Plaintiff’s Amended Complaint, Plaintiff contends

that the alleged conspiracy began “as early as 2014.” (Am. Compl. ¶ 286.) Yet, the Subpoenas

seek information dating back to August 31, 2009, approximately five years prior to the alleged

formation of the alleged conspiracy. Similarly, Plaintiff seeks documents through January 1, 2020,

which is over two and a half years after Plaintiff claims to have been injured. (See id. ¶ 286.)

        Given the lack of any reasonable date scope and the sheer overbreadth of the Subpoenas,

Plaintiff should be prohibited from seeking the information requested therein. Alternatively, the

Subpoenas should be limited to the time period between January 1, 2014 through September 27,

2017, and re-served in accordance with the relevancy standards outlined in this Motion.

III.    The Subpoenas are a Fishing Expedition that Impose an Undue Burden on Mr.
        Rivers.

        In addition to being overly broad and implicating material completely irrelevant to this

litigation, the Subpoenas impose an undue burden on Mr. Rivers because they require the

production of financial records that are completely irrelevant to this case. Permitting Plaintiff

access to such information, without at least limiting requests to the subject matter of the litigation,

would constitute an unwarranted invasion of Mr. Rivers’s privacy. Plaintiff could have tailored

his requests in any number of ways, including limiting the date scope of his requests to time periods

when Mr. Rivers or In Your Eye Sports, Inc. were alleged to have participated in the scheme.

        By not limiting the Subpoenas as suggested above, Plaintiff has embarked on a fishing

expedition, which the Fourth Circuit, and courts within it, have consistently found is improper




                                                  7
      3:18-cv-03118-JFA        Date Filed 04/27/21       Entry Number 237         Page 8 of 9




under the Federal Rule of Civil Procedure.6 Therefore, this Court should adhere to Fourth Circuit

precedent and similarly find that the Subpoenas served on Bank of America and Bank of the West

are an improper fishing expedition and prohibit Plaintiff from pursuing the overbroad document

requests contained therein.

                                          CONCLUSION

       A set forth above, the Subpoenas served on Bank of America and Bank of the West are

overbroad because they are not reasonably limited in time and are not tailored to request

information related to the subject matter of the litigation. As such, compliance with the Subpoenas

would involve an unwarranted fishing expedition into bank accounts bearing no relation

whatsoever to the claims and defenses at issue in this lawsuit.

       Additionally, the undue burden imposed by the Subpoenas far outweighs Plaintiff’s

interests in obtaining the information requested therein. Indeed, Plaintiff himself claims the

fraudulent scheme complained of in the Amended Complaint did not begin until at least 2014,

which is nearly five years after August 31, 2009—the beginning of the time period for which the

banks statements are requested in the Subpoenas. Therefore, seeking all bank statements related

to accounts held by Mr. Rivers or In Your Eye Sports, Inc. dating back to August 31, 2009, is

unlikely to provide additional information that will benefit Plaintiff in his case against defendants.

Similarly, any bank statements created after September 27, 2017—the date Plaintiff claims to have


6
  The discovery process “should not become merely a fishing expedition,” see Sandcrest
Outpatient Services, P.A. v. Cumberland County Hosp. System, Inc., 853 F.2d 1139, 1147 (4th Cir.
1988), and therefore it is imperative to ensure that any discovery allowed – including third-party
discovery – is calculated to lead to the discovery of admissible evidence. See First Nat. Bank v.
First Nat. Bank of the South, No. 6:07–2182–HMH, 2008 WL 2636866, at *1 (D.S.C. July 3,
2008). Where the requesting party “present[s] no intelligible explanation of how [the requested
materials are relevant] . . .[,] the requests have every indicia of the quintessential fishing
expedition.” Cook, 484 Fed. Appx. at 812-13 (affirming the district court’s quashing of third-party
subpoena seeking information unrelated to the underlying litigation).

                                                  8
      3:18-cv-03118-JFA         Date Filed 04/27/21       Entry Number 237          Page 9 of 9




been injured by the University of Louisville declaring him ineligible—are also completely

irrelevant to the case and are unlikely to benefit Plaintiff in his pursuit of his claims.

        Therefore, because the burden imposed by the Subpoenas outweighs the benefit that may

be gained by Plaintiff, this Court should grant Mr. Rivers’s Motion and prohibit Plaintiff from

seeking the information requested in the Subpoenas. Alternatively, Plaintiff should be required to

reissue the Subpoenas with document requests that are tailored to the subject matter of the litigation

as indicated above.

                                        Respectfully submitted,

                                        NELSON MULLINS RILEY & SCARBOROUGH LLP


                                        By: /s/ Cory E. Manning
                                            Cory E. Manning
                                            Federal Bar No. 9697
                                            E-Mail: cory.manning@nelsonmullins.com
                                            1320 Main Street / 17th Floor
                                            Post Office Box 11070 (29211-1070)
                                            Columbia, SC 29201
                                            (803) 799-2000
                                             Robert L. Lindholm (admitted pro hac vice)
                                             Federal Bar No. 52800
                                             E-Mail: robert.lindholm@nelsonmullins.com
                                             One Wells Fargo Center, 23rd Floor
                                             301 South College Street
                                             Charlotte, NC 28202
                                             (704) 417-3000
                                             Wesley T. Moran
                                             Federal Bar No. 12797
                                             E-Mail: wes.moran@nelsonmullins.com
                                             3751 Robert M Grissom Parkway
                                             Myrtle Beach, SC 29577-6412
                                             (843) 946-5600

                                             Attorneys for Defendant Christopher Rivers
Columbia, SC
April 27, 2021

                                                   9
